Citation Nr: 0022194	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
generalized anxiety and dysthymia, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound (GSW) to the left forearm with 
damage to Muscle Group VII and postoperative scar, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served in active service 
from December 1942 to November 1945, and was a prisoner of 
war (POW) of the German Government from October 1944 to 
November 1944. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased evaluation for the residuals of a GSW to the left 
forearm with damage to Muscle Group VII and postoperative 
scar, that issue will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's psychiatric disability symptomatology 
includes sleeping only about four to five hours per night 
with difficulty falling asleep and waking up periodically 
during the night, nightmares and dreams related to his POW 
events with night sweating, and problems with short-term 
memory.  However, his current GAF score is 65, which equates 
to some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships.  As well, he is 
75 years old, is currently retired, and has a good 
relationship with his wife, children and grandchildren.

3.  The veteran's disability is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, in 
excess of 30 percent, for generalized anxiety and dysthymia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the January 1999 VA examination 
report further described below.  He has declined the 
opportunity to have a personal hearing.  Further, the Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
to develop the evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in an October 1986 rating decision, the RO 
granted the veteran service connection for generalized 
anxiety and dysthymia, and assigned a 30 percent evaluation 
under Diagnostic Code 9400, effective May 1986.  At present, 
the veteran is seeking an increased disability evaluation in 
excess of 30 percent.

With respect to the applicable law, the schedular criteria 
for mental disorders incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the revised 
schedular criteria, a 30 percent schedular evaluation for 
mental disorders, including generalized anxiety disorder, 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

With respect to the evidence of record, a July 1986 Former 
POW Protocol Psychosocial Evaluation report notes the veteran 
complained of chronic insomnia.  His affect and mood 
throughout the interview was non-reflective of any 
outstanding mental or emotional deficit.  And, August 1986 
additional notations to the July 1986 Former POW Protocol 
Psychosocial Evaluation report note he also had anxiety of a 
more general nature related to his POW experience and his 
retirement.

A July 1986 VA examination report notes the veteran was an 
adequately dressed and alert 65 year old male, who retired in 
1981.  At that time, he did not have tremors or abnormal 
movements, and was oriented times four.  He also had better 
than average level of intelligence, spontaneous and goal 
oriented speech with no misuse of language and no errors of 
thinking, very good abstract thinking, adequate insight and 
judgment into his illness, and excellently preserved 
cognition.  He denied hallucinations or delusions, but was 
anxious and mildly depressed with no psychosis.  His 
diagnoses included generalized anxiety disorder, dysthymic 
disorder, and obsessive-compulsive personality traits.

Lastly, a January 1999 VA mental examination report reveals 
the veteran was a 75 year old, currently retired male, who 
was oriented to person, time, place and situation, was 
dressed casually and neat, and had a positive attitude.  He 
had excellent eye contact, coherent speech, and slept about 
four to five hours per night with difficulty falling asleep 
and waking up periodically during the night.  He had 
nightmares and dreams related to his POW events with night 
sweating, but had normal appetite and weight range, and did 
not have auditory or visual hallucinations, or delusional 
thinking.  He was very positive during the interview, but 
became depressed when he talked about his wife's illness, and 
having to sell his house because of his inability to 
care/maintain it.  Although his short-term memory was poor, 
he had excellent long-term memory and his intellect was above 
average.  He did not have suicidal or homicidal ideation, and 
his judgment and insight were excellent.  He also had a good 
relationship with his wife, children and grandchildren.  His 
Axis I diagnoses were generalized anxiety disorder and 
dysthymic disorder, and he was assigned a GAF score of 65, 
which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships. 

After a review of the evidence, the Board finds that the 
veteran's psychiatric disability is characterized as 
generalized anxiety and dysthymia, and his symptomatology 
includes sleeping only about four to five hours per night 
with difficulty falling asleep and waking up periodically 
during the night, nightmares and dreams related to his POW 
events with night sweating, and problems with short-term 
memory.  However, his current GAF score is 65, which 
according to the DSM-IV, equates to some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships.  As well, he is 75 years old, is 
currently retired, and has a good relationship with his wife, 
children and grandchildren.

More importantly, the veteran's disability is not manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptomatology as: 
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As such, the preponderance of the evidence is 
against an award of an increased disability evaluation in 
excess of 30 percent for the veteran's generalized anxiety 
and dysthymia under Diagnostic Code 6400.  38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9400 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.

The Board finds that any occupational impairment or 
unemployability the veteran may have is not show to be 
exclusively due to his service connected psychiatric 
disability.  Accordingly, a remand to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for an 
extra-schedular rating does not appear to be warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran, of course, 
is entitled to reopen his claim for an increased rating at 
any time with evidence of increased disability.  

ORDER

An evaluation in excess of 30 percent for generalized anxiety 
and dysthymia is denied.


REMAND

As noted above, the Board finds that the veteran's claims for 
increased evaluations are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  However, with respect to the claim of 
entitlement to an increased evaluation for the residuals of a 
GSW to the left forearm with damage to Muscle Group VII and 
postoperative scar, the Board finds that further development 
is necessary prior to final adjudication of this claim.

In this case, in a March 1946 rating decision, the veteran 
was awarded service connection and a 10 percent evaluation 
for the residuals of a GSW to the left forearm with damage to 
Muscle Group VII.  At present, the veteran's disability is 
evaluated as 10 percent disabling under Diagnostic Code 5307, 
and he is currently seeking a disability evaluation in excess 
of 10 percent.

In this regard, Diagnostic Code 5307 evaluates muscle 
injuries to Group VII, which include flexion of wrist and 
fingers, and muscles arising from internal condyle of the 
humerus such as flexors of the carpus and long flexors of 
fingers and thumb; pronators.  In this regard, a 10 percent 
rating is assigned for a moderate injury of Muscle Group VII 
of the dominant or non-dominant upper extremity.  A 30 
percent rating is warranted for moderately severe injury to 
Muscle Group VII of the dominant extremity, and a 20 percent 
rating for the non-dominant extremity.  And, a 40 percent 
rating is warranted for severe injury to Muscle Group VII of 
the dominant extremity, and a 30 percent rating for the non-
dominant extremity.  See 38 C.F.R. § 4.73, Diagnostic Code 
5307 (1999).

Under 38 C.F.R. § 4.56, a moderate disability of muscles 
exists where there is a through-and-through or deep-
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. Objective findings are an entrance and if present 
exit scars that are small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fasciae 
or muscle substance or impairment of muscle tonus and loss of 
power or lower threshold of fatigue when compared to the 
sound side.  Additionally, a moderately severe disability of 
muscle results from a through-and-through or deep-penetrating 
wound by small high velocity missile or large low velocity 
missile with debridement, prolonged infection, or sloughing 
of soft parts and intermuscular scarring.  Objective findings 
include entrance and if present exit scars indicating track 
of missile through one or more muscle groups, indications on 
palpation of loss of deep fasciae, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56 (1999).

Furthermore, the governing criteria provide that partial loss 
of use of one or more extremities from neurological lesions 
is rated by comparison with mild, moderate, severe, or 
complete paralysis of peripheral nerves. See 38 C.F.R. § 
4.124a.
The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a, Note under "Diseases of the Peripheral Nerves."

A review of the record establishes that, as per the January 
1999 VA muscle examination report, the veteran's residuals of 
a GSW to the left forearm with damage to Muscle Group VII and 
postoperative scar are characterized by difficulty with 
pronation and supination since the injury.  And, although he 
does not complain of elbow, wrist or hand pain, he reports 
intermittent numbness of the little finger, ring finger and 
mid finger which is specially triggered by cold weather.  He 
reports that his numbness happens about one or twice per 
month, lasting between one and two hours.

Given these medical findings, the Board notes that the 
evidence does not show whether the veteran's current symptoms 
regarding the affected muscle group and his nerve 
symptomatology are related or whether they constitute 
separate disabilities.  The Board observes, however, that 
both the injury to muscle group VII and the veteran's 
numbness appear to affect the same anatomical area and govern 
the same functions, e.g. range of motion of the fingers and 
grasping movements of the hand.  In this respect, the Board 
notes that gunshot wound injury residuals involving the a 
forearm may be evaluated on the basis of either muscle damage 
or nerve damage, but not both nerve and muscle damage, since 
governing criteria provide that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  See 38 C.F.R. § 4.55(a) (1999).

Thus, the Board finds that the present evidence of record, 
including the January 1999 VA muscle examination report, does 
not contain sufficient information which would allow the 
Board to make a determination as to the current level of 
severity of the veteran's service-connected residuals of a 
GSW to the left forearm with damage to Muscle Group VII and 
postoperative scar.  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better determine the severity of this service-
connected disability.  See 38 U.S.C.A. § 5107(a) (West 1991), 
Epps v. Gober, 126 F. 3d 1464 (1997).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran 
and obtain information regarding any 
private or VA treatment records relating 
to treatment of his left forearm 
disability not previously mentioned by 
the veteran. Any VA treatment records 
relating to treatment of the disability 
at issue in this case, or private 
treatment records relating to treatment 
of the service-connected disability, as 
identified by the veteran, should be 
obtained and associated with the record 
on appeal.  

2.  The RO should arrange for the 
veteran to undergo an examination by an 
appropriate specialist in order to 
ascertain the nature and severity of his 
residuals of a GSW to the left forearm 
with damage to Muscle Group VII and 
postoperative scar.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, including the 
January 1999 VA muscle examination 
report, and a copy of this REMAND prior 
to the examination.  All clinical 
manifestations of the service-connected 
disability at issue should be noted.  
Additionally, the examiner should 
indicate which of the veteran's two 
upper extremities is his dominant 
extremity, and should render an opinion 
as to whether any reported numbness or 
nerve abnormality is related to the 
veteran's service connected disability.  
If any reported numbness/tingling is 
deemed related to the service-connected 
disability, the examiner should describe 
the functional impairment caused by such 
numbness/tingling.  Furthermore, if the 
veteran's service-connected disability 
is affected by other nonservice-
connected disorders/symptomatology, 
including any unrelated 
numbness/tingling, the examiner should 
render an opinion as to whether it is 
possible to separate out the functional 
impairment caused by the service-
connected disability from the functional 
impairment caused by the other 
nonservice-connected disorders.  
Moreover, the examiner should quantify 
the degree of the veteran's impairment 
in terms of the nomenclature set forth 
in 38 C.F.R. §§ 4.55(a), 4.56, 4.73, 
4.124(a) (1999).  Finally, the report of 
examination should provide the complete 
rationale on which the opinions are 
based.  

3.  The RO should review the above 
requested development to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, immediate 
corrective action shall be taken.

4.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for the residuals of a GSW to the left 
forearm with damage to Muscle Group VII 
and postoperative scar, in light of the 
additional evidence received, and taking 
into consideration the procedures 
outlined in 38 C.F.R. §§ 4.55(a), 4.56, 
4.73, 4.124(a) (1999).  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.










The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



